Citation Nr: 1022595	
Decision Date: 06/18/10    Archive Date: 06/24/10

DOCKET NO.  08-00 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Whether the appellant is entitled to an additional 
apportionment of the Veteran's non-service connected pension 
benefits for the benefit of his minor son, B.L.


ATTORNEY FOR THE BOARD

Lynne M. Yasui, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1990 to 
September 1993.  The appellant is the mother and custodian of 
the Veteran's son, B.L.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2007 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.

In her December 2007 substantive appeal, the appellant 
requested a personal hearing before a member or members of 
the Board.  In a subsequent correspondence with the appellant 
in February 2009, the RO informed the appellant of a Board 
hearing scheduled in February 2009.  She failed to appear and 
provided no explanation for her inability to attend.  The 
appellant requested for VA to reschedule her for another 
hearing.  However, because of the lack of a showing of good 
cause for failing to appear at the February 2009 hearing, the 
request for another hearing will not be granted.  See 38 
C.F.R. § 20.702 (2009).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant, the mother of one of the Veteran's three 
children, has appealed the amount of apportionment of the 
Veteran's VA benefits.  The appellant seeks an increased 
apportionment of the Veteran's VA benefits for support of the 
child, B.L.  The appellant has reported financial hardship 
(especially due to the special needs of B.L.) and that the 
apportionment of benefits from the Veteran is insufficient.  

In her March 2007 notice of disagreement, the appellant 
stated that she was taking steps to receive child support.  

A veteran's benefits may be specially apportioned if hardship 
is shown to exist on the part of the veteran's dependents as 
long as such apportionment would not cause undue hardship to 
the veteran.  38 C.F.R. § 3.451.  Ordinarily, an 
apportionment of more than 50 percent of the veteran's 
benefits would constitute undue hardship on him, whereas an 
apportionment of less than 20 percent of the veteran's 
benefits would not provide a reasonable amount for any 
apportionee.  38 C.F.R. § 3.451.  

In determining the basis for special apportionment, 
consideration is to be given to such factors as the amount of 
VA benefits payable, other income and resources of the 
veteran and those dependents on whose behalf the 
apportionment is claimed, and the special needs of the 
veteran, his dependents and the apportionment claimants.  38 
C.F.R. § 3.451.  

The financial statement provided by the Veteran is now more 
than three years old (last submission of record is from 
November 2006) and, in light of the appellant's assertions, 
that B.L. requires special care, the financial information of 
record may not reflect the appellant's current financial 
situation.   Also, it is unclear to the Board whether the 
Veteran is currently under court order to pay child support 
for B.L.  Consequently, the Board finds that a more thorough 
accounting of the income and expenses of both the appellant 
and the Veteran is required before the Board may render a 
final determination in this appeal.

Also, given the appellant's prior statement about seeking to 
obtain child support, it remains unclear whether the Veteran 
is under court-ordered child support obligations.  Because 
any award of court-ordered child support is relevant to the 
Veteran's financial status, efforts to obtain information 
regarding those obligations, if any, should be made.

Accordingly, the case is REMANDED for the following action:

1.	Send the appellant and Veteran VA Form 
4-5655, Financial Status Report, and 
request that they complete it showing 
all income and expenses.  In addition, 
request that they both submit any 
evidence demonstrating that the Veteran 
is, or is not, obligated to pay child 
support under court order, whether he 
is obligated to pay child support but 
does not do so, and/or regarding 
whether the facts in this case show 
financial hardship.  The significance 
of compliance with this request should 
be explained, to specifically include 
advising them that failure to cooperate 
may result in an adverse determination.  

2.	Thereafter, the RO should readjudicate  
the issue on appeal.  Provide both 
parties and their representatives, if 
any, with a supplemental statement of 
the case and the appropriate time for 
response. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


